Citation Nr: 1543669	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-24 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating for osteoarthritis of the left knee with residual lateral meniscus tear, rated as noncompensable prior to August 25, 2010; 10 percent for the period from August 25, 2010, through January 19, 2012; and 50 percent from January 20, 2012.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to July 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In the April 2011 rating decision, the RO increased the Veteran's rating for service-connected osteoarthritis of the left knee with residual of lateral meniscus tear from noncompensable to 10 percent, effective from August 25, 2010, the date of the Veteran's claim for an increased rating.  As the claim was received August 25, 2010, the rating period currently on appeal is from August 25, 2009, one year prior to the date of receipt of the Veteran's claim for an increased rating.  See 38 C.F.R. § 3.400(o)(2) (2014).  Accordingly, the April 2011 rating decision created a staged rating as of August 25, 2010, and the issue before the Board is as stated on the title page.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In his substantive appeal, the Veteran indicated that he only wanted to appeal the issue of the effective date of the increase in his disability rating for osteoarthritis of the left knee with residual lateral meniscus tear.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2013.  However, the effective dates for the ratings assigned for that disability are part and parcel of the increased rating claim.  Therefore, the Board does not interpret the Veteran's statements on the substantive appeal as a withdrawal of the increased rating claim, and the issue before the Board is as stated on the title page.

The Veteran has indicated on several occasions in the record that he believes that his service-connected disabilities, to include the service-connected left knee disability, render him unable to secure or follow a substantially gainful occupation.  See, e.g., VA Form 21-0820, Report of General Information, received in September 2011.  As such, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the increased rating claim.  Therefore, the issue is properly before the Board at this time, and is listed as an issue on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Increased Rating for the Service-Connected Left Knee Disability

The Veteran was last provided a VA examination in regard to the service-connected left knee disability in January 2012, over three and a half years ago.  Evidence associated with the record since January 2012 includes multiple statements in the VA treatment records that the Veteran's left knee flexion and extension are "very limited."  Furthermore, at the time of the January 2012 VA examination, the Veteran was using crutches due to his service-connected left knee disability.  VA treatment records and statements submitted by the Veteran since the January 2012 VA examination reflect that he has since been confined to a wheelchair due, at least in part, to the service-connected left knee disability.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in August 2013.  In light of the evidence, the Board finds that a new VA examination is required so that the current nature and severity of the Veteran's service-connected left knee disability may be determined.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

The Board observes that, in an August 2013 rating decision, the RO granted a disability rating of 50 percent for the service-connected left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5261, effective January 20, 2012.  The RO also considered whether the Veteran was entitled to a higher disability rating under DCs 5003, 5256, and 5260, which provide ratings based on degenerative arthritis, ankylosis of the knee, and limitation of flexion of the knee, respectively.  However, VA has interpreted the regulations as allowing separate ratings under DCs 5003, 5257, 5259, 5260, and/or 5261, provided that compensable limitation is shown under the DCs and the anti-pyramiding provisions of 38 C.F.R. § 4.14 are not violated by the assignment of separate ratings.  See VAOPGCPREC 9-98 (Aug. 14, 1998); VAOGCPREC 9-04 (Sept. 17, 2004).  As such, on remand, the VA examination should include all testing necessary to evaluate the Veteran's service-connected left knee disability under the diagnostic codes relevant to that disability, and the RO should consider whether the Veteran is entitled to separate ratings under those codes.

TDIU

As discussed in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the increased rating claim.  See Rice, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to a higher rating for the service-connected left knee disability, which is herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, appellate adjudication of the TDIU issue is deferred pending completion of the action requested below.

In that regard, the Board observes that the RO adjudicated the issue of entitlement to a TDIU from September 7, 2011, to December 9, 2011, in an August 2013 rating decision.  In this case, the issue of entitlement to a TDIU is considered part and parcel to the increased rating claim.  Therefore, the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  Accordingly, the effective date of the TDIU claim will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  As such, the RO should consider whether the Veteran is entitled to a TDIU from August 25, 2009, one year prior to the filing of the increased rating claim.  See VA Form 21-526EZ, Fully Developed Claim, received in August 2010.

The Board further observes that, in the August 2013 rating decision, the RO stated, "Entitlement to individual unavailability from December 9, 2011, is not for consideration as a 100 percent evaluation was granted from this date."  The record shows that a July 2012 rating decision awarded the Veteran a 100 percent rating for adjustment disorder, effective December 9, 2011.  However, the issue of entitlement to a TDIU after December 9, 2011, is not mooted by the assignment of a 100 percent schedular rating for an adjustment disorder because if VA finds that the service-connected disabilities other than adjustment disorder support a TDIU rating, an award of special monthly compensation is for consideration.  See Bradley v. Peake, 22 Vet. App. 280, 292 (2008) (Congress intended a single disability be rated as total for 38 C.F.R. § 1114(s), but TDIU may be used as a basis for establishing the second requirement under § 1114(s)); see also Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).  VA also has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App. at 250.  As the award of a TDIU after December 9, 2011, may provide additional benefit to the Veteran, the RO should consider whether a TDIU is warranted after December 9, 2011, despite the Veteran's 100 percent schedular rating for adjustment disorder that has been in effect since that date.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected left knee disability.  The examiner should report all manifestations related to that service-connected disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner should report all clinical manifestations in detail. 

The examiner should report the left knee range-of-motion in degrees, and specifically identify the degree at which pain first appears on flexion and extension of the left knee.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of left knee function.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should, if feasible, be reported in terms of the degree of additional range-of-motion loss.

The examiner should specifically determine whether the Veteran has recurrent subluxation or lateral instability of the left knee and, if so, must report its severity.  The examiner should also determine whether the Veteran has ankylosis of the left knee and, if so, must report its severity.  The examiner should further indicate whether the Veteran has symptomatic removal of the semilunar cartilage and, if so, identify the related symptoms.

Any opinion stated should be accompanied by a complete rationale, citing pertinent evidence as appropriate.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether an increased rating is warranted for the left knee disability.

In so doing, consider whether the Veteran is entitled to separate disability ratings under all diagnostic codes relevant to the service-connected left knee disability.

3.  Thereafter, adjudicate entitlement to a TDIU from August 25, 2009, one year prior to filing of the increased rating claim.  See Hurd, 13 Vet. App. 449; 38 C.F.R. § 3.400(o).  In addition, consider whether the Veteran is entitled to a TDIU after December 9, 2011, despite the 100 rating for adjustment disorder that has been in effect since that date.  If necessary, pursuant to 38 C.F.R. § 3.321(b)(1), refer the TDIU claim to the VA Director, Compensation and Pension Service, for extra-schedular consideration.

If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




